Citation Nr: 1127237	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-49 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant or the estate of the Veteran is entitled to special monthly benefits based on the need for aid and attendance, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	James L. Homich, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from December 1945 to October 1946.  He died on January [redacted], 2007.  

The appellant is the Veteran's daughter.  In addition, a few months prior to his death, she was appointed as the Veteran's legal custodian after VA judged the Veteran as incompetent for VA purposes.  See 38 C.F.R. § 3.353(a) (2010).  She is also the personal representative of the deceased Veteran's estate.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In a July 2006 rating decision, the Veteran was awarded special monthly pension (SMP) benefits based on the need for aid and attendance.  

2.  In a September 2006 decision, VA judged the Veteran as incompetent for VA purposes.  The appellant was appointed as the Veteran's legal custodian in order to manage his SMP benefits.  

3.  On January [redacted], 2007, the Veteran died. 

4.  On January [redacted], 2007, four days after the Veteran's death, VA issued a retroactive award check for SMP benefits totaling $12,882.00.  It appears the check was never deposited or negotiated into the Veteran's bank account, since VA requested the appellant not to cash this check, as well as subsequent checks erroneously sent from January 2007 to November 2007. 

5.  The earliest date the appellant filed her accrued benefits claim was March 2008, over one year after the Veteran's death. 

6.  The appellant (the deceased Veteran's daughter), is not the Veteran's spouse, child, or dependent parent as defined in VA regulations for purposes of receiving accrued benefits.  Although she is the duly appointed representative of the deceased Veteran's estate, payment of accrued benefits to the estate of the deceased Veteran is not authorized by law since the payment was received after the Veteran's death.  


CONCLUSION OF LAW

Neither the appellant nor the estate of the Veteran is a proper claimant for any accrued benefits; as such, there is no legal basis for payment of accrued benefits.  38 U.S.C.A. §§ 101(4), 5121, 5122 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.57(a), 3.1000, 3.1003 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq., eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development.  VA promulgated regulations that implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

However, with regard to the accrued benefits issue currently on appeal, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  That is, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Governing Laws and Regulations for Accrued Benefits

Special monthly pension benefits can be awarded to the Veteran based on the need for regular aid and attendance during his lifetime.  See 38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2010).  

Benefits to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).  See also Pub. Law No. 108- 183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. 
§ 5121(a) to repeal the two-year limit on accrued benefits for deaths occurring on or after the date of enactment).  The entitlement of the accrued benefits claimant is derived from the Veteran's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the Veteran would have received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The implementing regulation for accrued benefits, 38 C.F.R. § 3.1000, also underwent similar amendments, effective January [redacted], 2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) (proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) (final rule).  The proposed rule made it clear that if the beneficiary died on or after December 16, 2003, as is the case here since the Veteran died in January 2007, the subsequent claim for accrued benefits will be adjudicated under the new version of 38 C.F.R. § 3.1000 (with no two-year limitation on accrued benefits and with other minor modifications).  See 71 Fed. Reg. 37029 (June 29, 2006) (proposed rule).

Upon the death of a Veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In short, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 3.356, (2010).  

Governing Laws and Regulations for "Non-Negotiated" Accrued Benefits

The effective date of discontinuance of compensation, dependency and indemnity compensation, or pension by reason of the death of the payee is the last day of the month before death occurred.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. 
§ 3.500(g) (2010).

Accrued benefit payments that were not negotiated by a payee prior to his or her death are discussed within 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003.  The statute provides that a check received by a payee in payment of accrued benefits shall, if the payee died on or after the last day of the period covered by the check, be returned to the issuing office and canceled, unless negotiated by the payee or the duly appointed representative of the payee's estate.  The amount represented by such check, or any amount recovered by reason of improper negotiation of any such check, shall be payable in the manner provided in section 5121 of this title, without regard to section 5121(c) of this title (that is, there is no one-year time limit for filing the claim for accrued benefits if § 5122 applies).  Any amount not paid in the manner provided in section 5121 of this title shall be paid to the estate of the deceased payee unless the estate will escheat.  38 U.S.C.A. 
§ 5122 (West 2002).

The accompanying regulation pertaining to section 5122 clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 C.F.R. § 3.1003 (2010).  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id.  There is no limit on the retroactive period for which payment of the amount represented by the check may be made, and no one-year time limit for filing a claim to obtain the proceeds of the check or for furnishing evidence to perfect a claim.  38 C.F.R. § 3.1003(a)(1).  Any amount not paid in this manner shall be paid to the estate of the deceased payee, provided that the estate will not revert to the state because there is no one eligible to inherit it.  38 C.F.R. § 3.1003(b).

The VA Adjudication Procedure Manual (M21-1MR) provides further instructive guidance.  It states that payments made to the beneficiary but not negotiated prior to his/her death are not technically accrued benefits but are considered non-negotiated benefits.  These benefits are payable in the same manner as accrued benefits, but they are not subject to any restriction on either the retroactive period which may be covered by the amount payable or to the other time limits contained in that section of the law.  Payment may also be made as reimbursement for last illness and burial expenses if there is no one within a permitted class.  If payment cannot be made on the basis of relationship or reimbursement, it will be made to the deceased beneficiary's estate, unless the funds will revert to the State.  The M21-1MR adds that 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 provide for the disposition of funds represented by checks, the whole proceeds of which are for a period not extending beyond the effective date of termination for death, which were received but not negotiated by the payee and which were returned and canceled.  However, these policies do not apply to any check delivered after the payee's death or representing payment for a period extending beyond the date of termination due to death.  See M21-1MR, Part VIII, Chapter 4, Topic 4, Blocks a, b, c.   

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122, as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122).  In essence, if the payment at issue was made to the payee after his or her death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are inapplicable; rather, the provisions of section 38 U.S.C.A. § 5121 govern as to an accrued benefits claim.  Id.   

The threshold question in any claim for VA benefits is whether status as an eligible claimant has been established.  See Hayes v. Brown, 7 Vet. App. 420 (1995).

Factual Background

In a July 2006 rating decision, the Veteran was awarded SMP benefits based on the need for aid and attendance, effective from March 2006.  

In a September 2006 decision, VA judged the Veteran as incompetent for VA purposes.  See 38 C.F.R. § 3.353(a) (2010).  The appellant was appointed as the Veteran's legal custodian in order to manage his SMP benefits.  

In a January [redacted], 2007 letter, VA advised the appellant that it was taking action to release the SMP payments that were previously withheld due to the Veteran's incompetency.  The retroactive payment, which would be issued to the appellant as legal custodian, would cover the time period beginning with date of payment from April 2006 until January 2007, for a total of $12,882.00.  

On January [redacted], 2007, the Veteran died. 

On January [redacted], 2007, four days after the Veteran's death, VA then issued a retroactive award check totaling $12,882.00.  It appears the check was never deposited or negotiated into the Veteran's bank account, since VA requested the appellant not to cash this check, as well as subsequent checks erroneously sent from January 2007 to November 2007. 

In a November 2007 letter, VA advised the appellant that any checks received after the Veteran's death should be returned.  

In March 2008, all checks were returned to the VA as void with a letter from the attorney representing the Estate of the Veteran.  This letter requested that back payments for SMP owed prior to the Veteran's death from April 2006 until January 2007 should be re-issued as payable to the Estate of the Veteran.   

In June 2008, the appellant (Veteran's daughter and personal representative) filed a VA Form 21-601, Application for Accrued Amounts due a Deceased Beneficiary, for the retroactive award.   

The RO denied the claim by way of an initial decision dated in November 2008 and Statement of the Case (SOC) dated in October 2010.  The appellant appealed the case to the Board. 



Analysis

The appellant (Veteran's daughter) contends that she is entitled to accrued SMP benefits "due and unpaid" to the Veteran from April 2006 to January 2007, prior to his death.  She claims either she or her siblings have standing for accrued benefits as "children" of the Veteran.  She adds that she requested payment for accrued benefits "many times" within one year of the Veteran's January 2007 death.  In any event, VA should have "tolled" the time period for her to file the request for accrued benefits.  In the alternative, she argues that the Veteran's estate should be awarded the SMP benefits owed prior to his death, to then be handled by the state probate court for disbursement by law.  See September 2009 Notice of Disagreement (NOD); December 2010 VA Form 9; February 2008 attorney letter.  The appellant is also the personal representative of the Veteran's estate, as well as legal custodian (guardian) of the Veteran prior to his death.  

The Board will initially address whether the appellant's status as the personal representative of the deceased Veteran's estate allows entitlement of the proceeds of the SMP benefit checks to the estate pursuant to 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003(b).  

On this issue, the appellant (the Veteran's daughter) is the personal representative of the Veteran's estate.  See October 2007 Letter of Administration.  She also was the legal custodian (fiduciary) of the Veteran's VA benefit checks prior to his death.  

However, the Veteran died on January [redacted], 2007, several days prior to the receipt of the January [redacted], 2007 check for SMP benefits in question, and, therefore, these payments cannot be part of the estate.  Wilkes, 16 Vet. App. at 242-243 (2002).  In essence, because the SMP benefit payments in question were issued after the Veteran's death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003(b) are inapplicable, and payment to the estate of the deceased Veteran is not authorized.  Id.  Stated another way, 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003(b) do not apply to any check delivered after the payee's death or representing payment for a period extending beyond the date of termination due to death.  See M21-1MR, Part VIII, Chapter 4, Topic 4, Blocks a, b, c.  In the Wilkes case, factually similar to the present case, the Court reasoned that section 5122 only applies to benefit checks that were received but not negotiated prior to the payee's death, and per the facts of that case, the Veteran did not receive his payments before his death, but rather the funds were electronically transferred to his bank account six days after his death.  The very language of section 5122, by its own terms, refers to "the check received by a payee", inferring that the payee must be alive at the time the payment is received in order for the benefits to be paid.  The legislative history of sections 5121 and 5122 reveals that Congress intended that accrued benefit payments directed to a payee after his or her death be payable under section 5121 rather than under section 5122.  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.  

The Board acknowledges in a January [redacted], 2007 letter, three days prior to the Veteran's death, VA advised the appellant that it was taking action to release the SMP payments of $12.882.00 for time period from date of payment April 2006 until January 2007.  

However, again, the actual check was not issued until January [redacted], 2007, several days after the Veteran's death.  The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122, as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002).  In the present case, the check in question for $12.882.00 was not officially delivered to or under the control of the payee until January [redacted], 2007, which is after the January [redacted], 2007 date of death.  Therefore, payment of non-negotiated SMP benefits to the estate of the Veteran under 38 U.S.C.A. § 5122 is not warranted by law.  In short, this statute is inapplicable in the present case.  

The Board now turns to the issue of whether accrued benefits are payable under 38 U.S.C.A. § 5121.  This issue falls on whether the appellant has standing to qualify as a "child" for VA purposes and whether her claim for accrued benefits was filed within a year of the Veteran's death.  38 U.S.C.A. § 5121(a)(2), (c); 38 C.F.R. § 3.1000(a)(1), (c).  It should be noted that since 38 U.S.C.A. § 5122 is inapplicable in the present case, the appellant is not exempt from the requirement that any accrued benefits claim must be filed within one year of the Veteran's death.  

In this case, the death certificate shows that the Veteran died on January [redacted], 2007. The appellant's inferred accrued benefits claim (the void checks she submitted) was received at the RO in March 2008, while the formal accrued benefits claim was received in June 2008.  In both instances, the claims were received more than one year after the Veteran's death.  Pursuant to VA law, the claim for accrued benefits was untimely.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  

In making this determination, the Board acknowledges the appellant's argument she requested payment for accrued benefits "many times" within one year of the Veteran's January 2007 death.  It does appear she was in contact with VA during the year after the Veteran's death, although no written claim is of record within the one-year timeframe.  Nonetheless, she believes VA should have "tolled" the time period for her to file the request for accrued benefits, since the first of VA's two November 2007 letters advised her that VA would be in further contact with her regarding the erroneous pension checks.  In a second November 2007 letter, VA advised the appellant that any checks received after the Veteran's death should be returned.  However, this correspondence does not erase the appellant's duty to file an accrued benefits claim within one year of the Veteran's death.  Ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  The Court in Morris concluded that, even though the claimant might have been ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), he was necessarily charged with knowledge of the regulation.  In addition, there is no statutory or regulatory provision for any exceptions to the filing requirements which apply to this case.  Therefore, on that basis, the appellant has no legal entitlement to accrued benefits.  

Moreover, even if her accrued benefits claim is deemed timely - which it is not, the Board finds that the appellant is not a proper claimant for the accrued benefit proceeds under § 3.1000(a).  In this respect, she is not the Veteran's spouse, child, or dependent parent for VA purposes.  The Board acknowledges the appellant is the Veteran's biological daughter.  However, with regard to qualifying as the Veteran's "child" for VA purposes, there is no evidence or allegation that upon the Veteran's death, either she or her siblings were unmarried and (1) under the age of 18; or (2) permanently incapable of self-support before the age of 18; or (3) between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 3.356.  Moreover, the appellant has not alleged, and the evidence does not show, that she bore any expenses of the Veteran's final illness or burial.  See e.g., June 2008 accrued benefits claim (VA Form 21-601).  Therefore, the appellant is not a proper claimant for the disbursement of accrued benefit proceeds from the returned January 2007 benefit check under VA law.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In addition, the estate of a deceased Veteran simply does not fall within the class of individuals eligible to receive accrued benefits under section 5121.  See 38 C.F.R. § 3.1000(a); Wilkes, supra.  

Although the Board is sympathetic to the appellant's claim and the particular circumstances therein, action by the Board and VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The appellant, the daughter of the Veteran, does not fall within a specifically enumerated category of recipients under section 5121(a) because she is not a child, spouse, or dependent parent of the Veteran under VA law.  In addition, since the benefit payments in question were issued after the Veteran's death, payment to the estate of the deceased Veteran is not authorized under section 5122.  

In sum, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence, which governs the outcome of this case.  Accordingly, her claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  As such, neither the appellant nor the Veteran's estate has any legal entitlement to special monthly benefits based on the need for aid and attendance, for purposes of accrued benefits.




ORDER

As neither the appellant nor the Veteran's estate have legal entitlement to accrued SMP benefits, the appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


